DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2019, 09/11/2020, 09/09/2021, 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 both recite “a transverse strip” multiple times.  For claim 9, it is not clear if this is the same transverse strip introduced in claim 1.  For claim 17, it is not clear if the transverse strips mentioned are the same structure.
Similarly, claims 9 and 17 both recite “the interleaved deflector blades” in multiple places.  It is not clear which set of deflector blades is being referred to in each case.
Claims 10-16 and 18-20 are rejected because they depend from one of indefinite claims 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruetter et al. (US PGPub 2002/0060951, hereinafter Gruetter) in view of Lebas et al. (US 8539761, hereinafter Lebas).
Regarding claim 1, Gruetter discloses mixing device:
a first grid (figure 8) formed of a first set of spaced-apart and parallel-extending deflector blades (strips 7 and 8’);
a second grid formed of a second set of spaced-apart and parallel-extending deflector blades (strips 8 and 7’) that are interleaved with and cross the second set of deflector blades at a preselected angle, adjacent ones of the interleaved deflector blades in the first and second sets each having opposite ends and side edges, the side edges having uncut portions that join the adjacent ones of the interleaved deflector blades along a transverse strip where the deflector blades cross (see figure 5).
It is noted that, although Gruetter does not explicitly disclose the use of the device as a countercurrent contacting device, this statement of intended use in the preamble is deemed to be of no patentable significance.  See MPEP 2111.02.  Nonetheless, the device of Gruetter would be capable of being used for the recited purpose, meeting the claim.
Gruetter is silent to apertures in the blades as recited.  Lebas teaches a flow mixing device including deflector blades (figure 2) having apertures (figure 4, deflectors 50) and directional tabs (first and second deflectors 66 and 68; see also figures 6 and 7) associated with the apertures.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the 
Regarding claims 2-4, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach tabs extending in both the upward and downward directions on both the same and different apertures (see figures 6 and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 5, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach the tabs having an uncut edge connecting them to the deflector blades (see figures 4, 6, and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 6, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach tabs in at least a partially covering relationship with the apertures (see figures 4, 6, and 7).  With regard to the limitation of welding the tabs to the blades, this is deemed to be a product-by-process limitation.  Thus, this limitation is only limited to the structure implied by the steps, i.e. the attachment of the tabs to the blades.  See MPEP 2113.  As can be seen in Lebas, the tabs are attached to the blades, and thus the limitation is met.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have 
Regarding claim 7, Gruetter is silent to the tabs.  Lebas is relied upon, as above, to teach the tabs, and further to teach multiple ones of the tabs associated with each aperture (see figures 6 and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 8, Gruetter is silent to the tabs.  Lebas is relied upon, as above, to teach the tabs, and further to teach tabs extending at an angle in the range of 5 to 65 degrees relative to the plane of the deflector blades (column 5, lines 61-63).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 9, Gruetter discloses the side edge portions that join the adjacent ones of the interleaved deflector blades along a transverse strip here the deflector blades cross are uncut and wherein cut portions extend from the uncut portions to the opposite ends of the deflector blades, the deflector blades in the second grid each having a bent portion that places segments of the deflector blade on opposite sides of the uncut portion in offset planes (see figures 5 and 8) and including;

a fourth grid formed of a fourth set of spaced apart and parallel-extending deflector blades (similar to second set, but in a different grid of figure 7) that are interleaved with and cross the third set of deflector blades at a preselected angle, adjacent ones of the interleaved deflector blades in the third and fourth sets each having opposite ends and side edges (see figure 5), the side edges having uncut portions that join the adjacent ones of the interleaved deflector blades along a transverse strip where the deflector blades cross and cut portions that extend from the uncut portions to the opposite ends of the deflector blades (see figures 5 and 8), the deflector blades in the fourth grid each having a bent portion that places segments of the deflector blade on opposite sides of the uncut portion in offset planes (see figure 5),
wherein one of the ends in at least some of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the third set along a reverse bend that aligns the first and second grids of deflector blades with the third and fourth grids of deflector blades (see figure 5).
Regarding claim 10, Gruetter discloses the offset planes of the segments of the deflector blades in the second set being parallel to each other and the offset planes of the segments of the deflector blades in the fourth set being parallel to each other (see figure 8).
Regarding claim 11, Gruetter discloses one of the ends in each of the deflector blades in the second set being spaced apart from and aligned with one of the ends in each of the deflector blades in the fourth set (see figure 8).
Regarding claim 12, Gruetter discloses the first, second, third and fourth grids have a least one side shaped to conform to a curved longitudinal plane (see curved edges in figure 5).
Regarding claim 13, Gruetter discloses each of the deflector blades in the first, second, third and fourth sets is planar (see figure 8).
Regarding claim 14, Gruetter discloses the cut portions of the side edges joining the adjacent ones of the deflector blades in the first, second, third and fourth sets are each linear (see cut edges in figures 2, 7, and 8).
Regarding claim 15, Gruetter discloses the first and second grids cross at an included angle within the range of 45 to 135 degrees and the third and fourth grids cross at an included angled within the range of 45 to 135 degrees (see angles between blades in figure 8).
Regarding claim 16, Gruetter discloses said one of the ends of each of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the third set along a reverse bend (see figure 5).
Regarding claim 17, see rejections of claims 1, 9-12, and 15.
Regarding claim 18, see the rejection of claim 16.

Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are deemed to contain allowable subject matter because the prior art does not reasonably disclose, teach, or suggest the joining of blades as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC C HOWELL/Primary Examiner, Art Unit 1774